Citation Nr: 0903338	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2007, a statement 
of the case was issued in September 2007, and a substantive 
appeal was received in September 2007.  The veteran presented 
testimony at a Board hearing in December 2008.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 

A June 1988 rating decision denied service connection for 
"mental health."  The veteran did not initiate an appeal 
from that determination and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The veteran subsequently filed a 
claim of clear and unmistakable error in the June 1988 rating 
decision.  The RO denied this claim.  The veteran appealed to 
the Board, and the Board also denied the clear and 
unmistakable error claim in an April 2001 decision.  It does 
not appear that these prior decisions contemplated PTSD.  As 
such, the Board finds the current appeal on the PTSD issue is 
not subject to the prior final decisions and should be 
considered under a merits analysis instead of a new and 
material evidence analysis. 


FINDING OF FACT

The veteran has not been diagnosed with PTSD attributed to 
any verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303. 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA 
medical records, to include psychiatric examination reports, 
are of record.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the veteran served in combat nor is the veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

At the veteran's December 2008 hearing, the veteran testified 
about three stressors that he believes led to his PTSD.  The 
first stressor involved the veteran being persecuted because 
he was from a poor family.  He stated that he was kept out of 
social circles.  The second stressor involved being accused 
of falsifying documents.  He stated that one of his duties 
was to inspect parachutes and put the parachute pack back 
together; and then to document his work.  According to the 
veteran, one of the parachutes came back all chopped up.  He 
was accused of documenting an inspection of a parachute 
without actually having inspected it.  The third alleged 
stressor involves the veteran's claim that he was in the 
fight against Kaddafi in 1986.  However, the veteran admitted 
that his personnel records fail to document any time spent 
overseas.  He stated that it is because it was a "secret 
war"; and that there wouldn't be any record of it.     

A March 2007 statement from the veteran included some 
additional alleged stressors.  He stated that a cracked 
nuclear warhead was brought to the base.  He stated that as a 
result of not seeing any warning lights, he was exposed to 
radiation.  He was allegedly decontaminated, with all the 
isotopes removed; but that there was damage done to his body.  
He stated that the above-mentioned persecution began some 
time after this alleged incident.  

A final alleged stressor involved the veteran being accused 
of molesting someone in 1966 (19 years before he entered 
service).  He then stated that he was only eight years old in 
1966; and that it was he who was the victim of molestation at 
that time.     

An April 2007 memorandum from a Veterans Service 
Representative (VSR) documents the steps taken to obtain 
verifiable stressors from the veteran.  These steps include 
two letters to the veteran requesting that he complete a PTSD 
questionnaire; and the obtaining of the veteran's personnel 
records.  After receiving the veteran's completed 
questionnaire, the VSR determined that a request for 
corroboration of an alleged in service stressor should only 
be sent to the Joint Services Records Research Center (JSRRC) 
if the alleged stressor is one likely to have been 
documented.  The VSR concluded that none of the stressors 
were likely to be documented.  As such, no request was sent 
to the JSRRC.  

Service personnel records do include a December 1987 letter 
of reprimand in connection with duties assigned to the 
veteran which apparently involved inspection of parachutes.  
This is the only claimed stressor which appears to be 
corroborated.  

The determinative fact in this case, however, is that there 
is no clear medical diagnosis of PTSD as required by 
regulation.  Instead, various medical reports refer to 
anxiety syndrome; psychosis; schizo-type personality 
disorder; schizotypal personality disorder; and 
schizoaffective personality.  Two separate VA examinations in 
June 2007 resulted in diagnoses of psychotic disability, but 
neither diagnosed PTSD.  Without a medical diagnosis of PTSD 
which meets the applicable requirements, there can be no 
grant of service connection for PTSD.  As noted in the 
introduction, the present appeal is limited to the issue of 
PTSD.  The issue of service connection for psychiatric 
disability other than PTSD falls within the finality of a 
June 1988 rating decision which denied service connection for 
such disability.  

In the absence of a diagnosis that has been attributed to a 
verified in-service stressor, service connection for PTSD 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.


ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


